Citation Nr: 0101045	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
lumbar strain with spasm and limitation of motion, currently 
evaluated at 20 percent.

2.  Entitlement to an increased rating for residuals of an 
injury of the cervical spine with spasm and limitation of 
motion, currently evaluated at 30 percent.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right little finger with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to June 1983.

By rating decision in December 1983, service connection was 
granted for residuals of a fracture of the right fifth finger 
with traumatic arthritis, for residual of lumbar sprain, and 
for residual injury of the cervical spine.  In November 1998, 
the veteran filed a claim for an increased rating for his 
service connected disabilities.  This appeal arises from the 
January 1999 rating decision from the Huntington, West 
Virginia Regional Office (RO) that continued the evaluation 
of the veteran's service connected residual of a strain of 
the lumbar spine with spasm and limitation of motion at 20 
percent, increased the evaluation of the veteran's service 
connected residuals of an injury of the cervical spine with 
moderate limitation of motion and spasm to 30 percent, 
effective November 10, 1998, and continued the evaluation of 
the veteran's service connected residuals of a fracture of 
the right little finger with traumatic arthritis at 0 
percent.  

A Notice of Disagreement as to the back disabilities was 
filed in March 1999 and a Statement of the Case which 
addressed the residuals of a strain of the lumbar spine with 
spasm and limitation of motion, residuals of injury to the 
cervical spine with moderate limitation of motion and spasm, 
and residuals of fracture of the right little finger with 
traumatic arthritis was issued in July 1999.  A substantive 
appeal as to all three issues was filed in August 1999 with 
no hearing requested. 


REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in December 1998 is inadequate for rating purposes 
in that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  When addressing 
such functional loss, the provisions of VAOPGCPREC 36-97 
(December 1997) must be taken into account.  This opinion 
provides that Diagnostic Code (DC) 5293, intervertebral disc 
syndrome (IDS), involves loss of range of motion and that 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code.  Therefore, it must 
be additionally be determined whether a higher rating is 
warranted under DC 5293 based on functional loss.  A 
neurological examination additionally should be provided as 
the veteran has complained of radiating pain due to the 
service connected lumbosacral strain and service connected 
cervical spine disability. 

There is an indication in the record that the veteran has 
been treated at MedPlus and at the Huntington, West Virginia 
VA Medical Center.  Treatment records from these facilities 
should be requested prior to a VA examination so that the 
record is complete.

The VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
lumbar strain, a cervical spine 
disability, and a right little finger 
disability in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including from MedPlus and the 
Huntington, West Virginia VAMC. 

3.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected lumbar strain, cervical 
spine disability, and right little finger 
disability.  A neurological examination 
should also be provided regarding the 
lumbar strain and cervical spine 
disability.  Notification of the date, 
time, and place of the examinations 
should be sent to the veteran.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should provide 
answers to the following questions.  The 
answers should be numbered to correspond 
to the questions posed.  If the examiner 
is unable to answer any question, the 
reasons thereof should be given.



As to the lumber spine and cervical 
spine:

I.  The ranges of motion of the 
veteran's low back and neck and the 
normal ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.  Note:  
The lumbar spine and cervical spine 
should be discussed separately.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
lumbar strain or cervical spine 
disability due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

As to the right little finger disability:  

I.  Is there limitation of motion of 
the right little finger.  If so 
indicate the limitation of each 
joint in degrees.

II.  Is there ankylosis of the 
metacarpophalangeal and proximal 
interphalangeal joints.  If so, are 
these joints in favorable or 
unfavorable position.  If 
unfavorable, is any ankylosed joint 
in extension or in extreme flexion.

III.  Does motion of the little 
right little finger permit flexion 
of the tip to within 2 inches of the 
transverse fold of the palm.  

IV.  Does any each joint of the 
right little finger exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
equivalent to ankylosis, indicate 
whether the equivalent would be 
favorable, unfavorable or extremely 
unfavorable ankylosis.  Also note 
whether any functional loss is 
equivalent to ankylosis with any 
joint of the finger being in 
extension or in extreme flexion). 

V.  Indicate whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right little finger is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis of any 
joint of the right little finger due 
to pain on use or during flare-ups.  
If equivalent to ankylosis, indicate 
whether the equivalent would be 
favorable, unfavorable or extremely 
unfavorable ankylosis.  Also note 
whether any such functional loss due 
to pain during flare-ups or when the 
right little finger is used 
repeatedly over a period of time is 
equivalent to ankylosis with any 
joint of the finger being in 
extension or in extreme flexion). 

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected lumbar strain or 
cervical spine disability.  If so, the 
nerve affected, all manifestations and 
the severity thereof should be described 
in detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.  The neck and the 
low back should be discussed separately.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected lumbar strain or cervical spine 
disability.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



